In her motion for rehearing appellant cites no authorities holding contrary to the conclusion reached by us in our former opinion. The statute, for a violation of which appellant was convicted, seems entirely in accord with the Constitution, and there has been no holding otherwise. Appellant had her day in court, both in the corporation court and in the county court of Hopkins county. No question raised in this attempted attack upon the conviction, seems in anywise, or under any authority known to us, to give us jurisdiction by writ of habeas corpus.
The motion for rehearing is overruled.
Overruled.